United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4449
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Donald D. Johnson

                       lllllllllllllllllllll Defendant - Appellant


                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: November 24, 2017
                              Filed: January 2, 2018
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Donald Johnson directly appeals after pleading guilty in the district court1 to
participating in a drug conspiracy, pursuant to a plea agreement containing an appeal

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
waiver. His counsel has moved for leave to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court inadequately
explained Johnson’s sentence and erred in calculating the Guidelines range.

       We conclude that the appeal waiver is valid, applicable, and enforceable. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (discussing enforcement of appeal waivers). Furthermore, we
have independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
and have found no non-frivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                        ______________________________




                                         -2-